                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION


BARRY VARDAMAN                         *
                       PLAINTIFF *
                                       *
                                       *
V.                                     *         CASE NO. 4:18CV00503 SWW
                                       *
ROBERT WILKIE, Secretary of the        *
Department of Veterans Affairs, in his *
official capacity                      *
                     DEFENDANT *
                                       *


                             OPINION AND ORDER

      Plaintiff Barry Vardaman (“Vardaman”) sues his employer, the Department

of Veterans Affairs (“VA”), claiming that the VA denied him a promotion because

of his gender and age, in violation of Title VII of the Civil Rights Act of 1964, as

amended, and the Age Discrimination in Employment Act, 29 U.S.C. '' 621-634,

(AADEA@). Before the Court is the VA’s motion for summary judgment [ECF

Nos. 10, 11, 12], Vardaman’s response in opposition [ECF Nos. 12, 14, 15], and

the VA’s reply [ECF No. 16]. After careful consideration, and for reasons that

follow, summary judgment is granted in favor of the VA.




                                          1
                         I. Summary Judgment Standard

      Summary judgment is appropriate when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). As a prerequisite to summary judgment, a

moving party must demonstrate “an absence of evidence to support the non-

moving party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once

the moving party has properly supported its motion for summary judgment, the

non-moving party must “do more than simply show there is some metaphysical

doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986)

      The non-moving party may not rest on mere allegations or denials of his

pleading but must come forward with ‘specific facts showing a genuine issue for

trial. Id. at 587. “[A] genuine issue of material fact exists if: (1) there is a dispute

of fact; (2) the disputed fact is material to the outcome of the case; and (3) the

dispute is genuine, that is, a reasonable jury could return a verdict for either party.”

RSBI Aerospace, Inc. v. Affiliated FM Ins. Co., 49 F.3d 399, 401 (8th Cir. 1995).

                                   II. Background

       Vardaman, a male born in February 1963, has worked as a physical therapist

at the Central Arkansas Veterans Healthcare System (“CAVHS”) since January

1998. During the events in question, Robin Atkins (“Atkins”) served as

                                            2
Vardaman’s second-line supervisor, and Michelle Briggler (“Briggler”) served as

his immediate supervisor.

      The VA hired Vardaman as a clinical specialist, at the GS-11 grade level,

Step 8, with an annual salary of $58,569. In 2001, Vardaman progressed to GS-11,

Step 9, and in 2004, he progressed to GS-11, Step 10. In 2009, the VA’s physical

therapist qualification standards were changed such that GS-10 was raised to GS-

11, and GS-11 was raised to GS-12. When these changes occurred, eligible GS-11

physical therapists, like Vardaman, were invited to apply for an upgrade to GS-12

by submitting a “promotion packet” or application to a regional professional

standards board (the “Board”).

      Briggler and Atkins assisted GS-12 candidates with their promotion packets,

and in spring 2010, seventeen GS-11 physical therapists, including Vardaman,

submitted their applications to the Board, through Atkins and/or Briggler. The

Board denied each request for promotion and returned the rejected applications to

CAVHS. Contrary to VA policy and normal procedure, the rejected applicants did

not receive written notice of the Board’s decisions, and information about why the

Board rejected the applications was not placed in the applicants’ personnel files.

Instead, the applicants received verbal notice from Atkins and/or Briggler that the

applications had been denied.




                                          3
       Subsequently, Briggler and Atkins encouraged the rejected applicants to

submit revised applications to the Board, and in fall 2010, Vardaman received an

email message from Briggler inviting him to talk to her about making changes to

his application for submission to the Board. Without information as to why his

initial application was insufficient, Vardaman declined to revise it. Vardaman

asked Briggler to resubmit his original application to the Board, with no changes,

and she failed to do so.1

       In fall 2011, Atkins called Vardaman to her office and told him that it was

important for his future to improve his application. As Vardaman recalls, Atkins

told him to “dress it up” and make it “sound a little better.”2 Vardaman saw no

point in changing his application, and he instructed Atkins to resubmit his original

application, without changes, and she failed to do so.3

       At some point, Vardaman and two of his male coworkers, Forrest

Montgomery (“Montgomery”) and William Doerhoff (“Doerhoff”), noticed that

female physical therapists were being promoted to GS-12. In 2014, Doerhoff

complained to his congressman, and shortly thereafter the Board approved his

promotion from GS-11 to GS-12. In August 2015, Vardaman discovered that his

personnel file contained no evidence that his promotion application had been


1
  ECF No. 14-1, at 5 (Vardaman Dep., 50).
2
  ECF No. 11-1, at 52
3
  ECF No. 14-1, at 5 (Vardaman Dep., 52).
                                            4
resubmitted to the Board as he had requested. Upon this discovery, Vardaman and

Montgomery inquired about the status of their applications, and in September

2015, Vardaman received a memorandum from the VA’s human resources

department,4 along with a form titled “Board Action.”5 The Board Action form,

dated April 12, 2010, states in pertinent part as follows:


       In accordance with the requirements set forth in VA Handbook 5005,
       Part II, Appendix G12 Physical Therapy Qualification Standard dated
       February 18, 2009, the [Board] reviewed the qualifications, experience
       and other supporting documents for Barry Vardaman and has
       determined the employee does not meet the requirements for promotion
       to GS-12 at this time.

       The Functional Statement needs to be written to describe the position
       and duties of the position, not the person applying for the position. The
       General Description highlights accomplishments of the therapist rather
       than solely focusing on the Clinical Specialist Position: Soft Tissue
       Management. Furthermore, we do not see Soft Tissue Management as
       an area of specialized physical therapy practice.6

The memorandum that Vardaman received along with the Board Action form

stated that “due to an administrative oversight,” he had not been provided written

notice of the Board’s decision.7 The memorandum also states: “If you would like

to request reconsideration of the [Board] recommendation, please submit a written




4
  ECF No. 15-1, at 18.
5
  ECF No. 15-1, at 19-20.
6
  Id.
7
  ECF No. 15-1, at 18.
                                           5
request to your supervisor within 30 days from the date you receive this

memorandum.”8

          After receiving the September 2015 memo, Vardaman did not submit a

written request to have his application for promotion reconsidered. However,

Vardaman was eventually promoted to a GS-12 level in 2018, when the VA’s

physical therapist qualification standards changed again. Vardaman was promoted

locally in 2018, and the Board’s approval was not necessary.

                                          III.

          Failure to Resubmit Applications for Promotion

          Under the heading “Disparate Treatment,” Vardaman’s complaint charges

that Briggler and Atkins refused to resubmit his spring 2010 application to the

Board because he is male.9 To establish a prima facie case of sex discrimination,

Vardaman must demonstrate that he suffered an adverse employment action and

that similarly-situated female employees were not treated the same. See Schoffstall

v. Henderson, 223 F.3d 818, 825 (8th Cir. 2000).

          “An adverse employment action is a tangible change in working conditions

that produces a material employment disadvantage.@ Spears v. Missouri Dept. of

Corrections, 210 F.3d 850, 853 (8th Cir. 2000). Here, the record is void of



8
    Id.
9
    ECF No. 1, at 6.
                                           6
evidence that the failure to resubmit Vardaman’s rejected application amounted to

an adverse employment action. Instead, the evidence indicates otherwise.

According to the Board Action form that Vardaman finally received in September

2015, the Board rejected his application because the “Functional Statement”

portion of the application was not written in a manner that described the duties of

his position, which was necessary to determine whether he qualified for a GS-12

designation.10

       Even if the failure to resubmit Vardaman’s application qualified as adverse

employment action, there is no evidence that Vardaman received unfavorable

treatment compared to a similarly-situated female physical therapist. Vardaman

has acknowledged that he is unaware of a single female physical therapist who

received a promotion to the GS-12 grade level after resubmitting her original and

rejected application to the Board.

       The Court finds that the VA is entitled to summary judgment on Vardaman’s

claim that the failure to resubmit his rejected application amounted to sex

discrimination.




 Vardaman testifies that the Board Action document demonstrates that “Briggler committed
10

error in formulating [his] job description, which was part of the reason that [he] was denied the
GS-12 promotion.” ECF No. 15-1, at 18. However, he does not claim that Briggler committed
such errors based on his gender or age.
                                                7
      Failure to Promote

      Vardaman does not claim that the Board’s rejection of his initial application

for promotion, submitted along with sixteen other applications in spring 2010,

amounted to gender discrimination. Instead, he claims that after Board rejected the

initial applications, several CVAHS female physical therapists, who were less

qualified and younger than he, received promotions from GS-11 to GS-12.

      Because the record is void of direct evidence that the VA discriminated

against Vardaman on the basis of his gender or age, he must raise a presumption of

discrimination with a prima facie case showing that (1) he was a member of a

protected group; (2) he was qualified and applied for a promotion to an available

position; (3) he was not selected for the position; and (4) the decision not to promote

him occurred under circumstances that raise an reasonable inference of sex or age

discrimination. St. Mary's Honor Center v. Hicks, 509 U.S. 502, 506, 113 S. Ct.

2742, 125 L.Ed.2d 407 (1993) overruled in part on other grounds by Gross v. FBL

Fin. Servs., Inc. 557 U.S. 167, 169–70 (2009)); see also Arraleh v. Cty. of Ramsey,

461 F.3d 967, 975 (8th Cir. 2006). If Vardaman makes a prima facie showing, the

VA must rebut the presumption of discrimination by articulating a legitimate,

nondiscriminatory reason for failing to promote him. Id. at 506–07, 113 S. Ct. 2742.

If the VA does so, the burden of production shifts back to Vardaman to demonstrate

that the VA’s proffered reason is pretextual. Id. at 507–08, 113 S. Ct. 2742.

                                          8
       Vardaman has the initial burden to show that he applied and qualified for a

promotion, but the record is void of any information regarding the VA’s physical

therapist qualification standards for the GS-12 grade level during the relevant

period and whether Vardaman met those qualifications.

       Even assuming the existence of a prima facie case of discrimination, the VA

has provided a legitimate nondiscriminatory reason for failing to promote

Vardaman: He refused to submit a revised application for promotion.11

Accordingly, Vardaman shoulders the burden to show pretext. “‘A plaintiff may

show pretext, among other ways, by showing that an employer (1) failed to follow

its own policies, (2) treated similarly-situated employees in a disparate manner, or

(3) shifted its explanation of the employment decision.’ ” Edwards v. Hiland

Roberts Dairy, Co., 860 F.3d 1121, 1125–26 (8th Cir. 2017)(quoting Schaffhauser

v. United Parcel Serv., Inc., 794 F.3d 899, 904 (8th Cir. 2015)(quoting Lake v.

Yellow Transp., Inc., 596 F.3d 871, 874 (8th Cir. 2010)).

       Here, Vardaman does not contend that the VA’s reason for not promoting

him sooner has changed over time, and it is undisputed that after the Board denied

his application in spring 2010, he rejected Briggler’s and Atkins’s offers to assist



11
 According to Vardaman, if he had received written notice as to why the Board denied his initial
application, he would have made the necessary corrections and submitted a revised application.
Vardaman, however, is unaware of any CVAHS physical therapist who received such written
notice before September 2015. Furthermore, when Vardaman did receive written notice in
September 2015, he did not submit a revised application.
                                               9
him in revising his application for reconsideration by the Board. According to

Vardaman, if he had received written notice as to why the Board denied his initial

application, as was required under VA policy, he would have made the necessary

corrections and submitted a revised application. An employer’s failure to follow

its own policies may support an inference of pretext. See Ledbetter v. Alltel Corp.

Servs., Inc., 437 F.3d 717, 722 (8th Cir. 2006)(citing Floyd v. State of Mo. Dep't of

Soc. Servs., 188 F.3d 932, 937 (8th Cir.1999)). Here, however, the VA presents

evidence that none of the spring 2010 applicants received written notice of the

Board’s decisions denying their applications, and Vardaman is unaware of any

applicant who received such notice before September 2015. Furthermore, when

Vardaman did receive written notice of the Board’s decision in September 2015, he

failed to submit a revised application. The VA’s failure to follow its policy to

provide written notice of personnel decisions, without additional evidence of

pretext, fails to create an issue for trial.

       “At the pretext stage, the test for whether someone is sufficiently similarly

situated, as to be of use for comparison, is rigorous.” Edwards v. Hiland Roberts

Dairy, Co., 860 F.3d 1121, 1126 (8th Cir. 2017)(quoting Johnson v. Securitas Sc.

Services USA, Inc., 769 F.3d 605, 613 (8th Cir. 2014)). Vardaman must show that

he and female (or younger) employees who were promoted were similarly situated

in all relevant respects. Id. “Additionally, the employees ‘used for comparison

                                               10
must have dealt with the same supervisor, have been subject to the same standards,

and engaged in the same conduct without any mitigating or distinguishing

circumstances.’” Id.(quoting Johnson, 769 F.3d at 613). Vardaman fails to make

this showing. When asked in deposition whether younger, female therapists who

received promotions had revised or supplemented their original applications, he

responded:

          I couldn’t know what they did. I know that they applied and got
          approved. Since I have been abused in the past, I did not feel
          comfortable going through that process again. I don’t trust them.
          That’s why I haven’t applied since.12

          Attempting to show that his gender was the real reason why the VA did not

promote him sooner, Vardaman offers affidavits by Montgomery and Doerhoff.13

Doerhoff, who received a promotion in 2014 after contacting his congressman,

began working for CAVHS in 2011, and he was not among the physical therapists

who applied for a G-12 promotion in spring 2010. Doerhoff does not testify that

he was denied a promotion based on his gender or age. Instead, he claims that VA

managers were intentionally delaying his and other employees’ applications for

promotion.

          Montgomery was among the seventeen CAVHS employees who applied and

were rejected for a promotion spring 2010. He testifies that when he asked Atkins


12
     ECF No. 11-1, at 63 (Vardaman Dep., 63).
13
     ECF No. 15-1, at 21-22 (Doerhoff Aff.); ECF No. 14-1, at 15-19 (Montgomery Aff.).
                                                11
why the Board rejected his application, she asked him, in a suggestive manner,

what he had done for her lately. Montgomery recalls that Atkins told him that his

promotional materials “did not count for shit,” and she told him that he “did not get

to” see a copy of the Board’s decision. Montgomery testifies that he asked Atkins

to resubmit his original application, and she denied his request. Montgomery

states that he “can attest to consistent harassment and degradation of male

employees by the female supervisory staff[.]”

      The Court finds that Doerhoff’s and Montgomery’s testimony fails to

demonstrate pretext. Neither affiant testifies that he was treated less favorably than

a similarly-situated female employee, and the affidavits are devoid of any specific

instances of disparate treatment based on gender. Further, Montgomery’s claims

regarding sexual harassment are “not on point” and fail to demonstrate pretext in

Vardaman’s specific case. See Barber v. C1 Truck Driver Training, LLC, 656 F.3d

782, 795 (8th Cir. 2011)

      Finally, Vardaman reports that since 2010, the VA has approved thirteen

physical therapists for promotion to the GS-12 grade level, and only two of those

promoted were male. However, to constitute meaningful evidence of pretext,

Vardaman must come forward with evidence that the females promoted by the VA

during the relevant period were similarly situated to males who sought and were

denied a promotion. Without more information, Vardaman’s statistical evidence is

                                         12
not enough to discredit the VA’s proffered reason. In sum, the Court finds that

Vardaman has failed to offer evidence to demonstrate that the VA’s

nondiscriminatory explanation was pretextual, and the VA is therefore entitled to

summary judgment in its favor.

                                        IV.

      For the reasons stated, the Court finds no genuine issues for trial, and

Defendant’s motion for summary judgment [ECF No. 10] is GRANTED. Pursuant

to the judgment entered together with this opinion and order, the action is

DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED THIS 12TH DAY OF MARCH, 2020.

                                       Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE




                                         13
